         Case 2:20-cv-04559-NIQA Document 64 Filed 02/26/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 CHANT ENGINEERING CO. INC.                         :             CIVIL ACTION
          Plaintiff                                 :
                                                    :             NO. 20-4559
                v.                                  :
                                                    :
 CUMBERLAND SALES COMPANY,                          :
 et al.                                             :
         Defendants                                 :

                                              ORDER

       AND NOW, this 26th day of February 2021, upon consideration of the motion to dismiss

for lack of personal jurisdiction filed pursuant to Federal Rule of Civil Procedure (“Rule”) 12(b)(2)

by Defendant Cumberland Sales Company (“Cumberland”), [ECF 39], the response in opposition

filed by Plaintiff Chant Engineering Co. Inc. (“Plaintiff”), [ECF 49], Cumberland’s reply, [ECF

57], and the allegations contained in Plaintiff’s amended complaint, [ECF 36], it is hereby

ORDERED that, for the reasons set forth in the accompanying Memorandum Opinion, the motion

to dismiss is GRANTED, and the claims asserted against Cumberland are dismissed for lack of

personal jurisdiction.



                                              BY THE COURT:


                                              /s/ Nitza I. Quiñones Alejandro
                                              NITZA I. QUIÑONES ALEJANDRO
                                              Judge, United States District Court
